SUPPLEMENT DATED DECEMBER 17, 2009 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (as supplemented on June 19, 2009, August 25, 2009, September 21, 2009, October 23, 2009, and November 12, 2009) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. COST OF MANAGER’S SERVICES All Other Accounts. On or about January 1, 2010, the following language should be added to the fee schedules listed below: Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. LargeCap Blend Account II (ClearBridge) LargeCap Blend Account II (T. Rowe Price) LargeCap Growth Account I (T. Rowe Price) LargeCap Value Account III (AllianceBernstein) LargeCap Value Account III (Westwood) SmallCap Growth Account II (Emerald) SmallCap Growth Account II (Essex) SmallCap Value Account I (Mellon Capital) SmallCap Value Account I (JP Morgan) DISCLOSURE REGARDING PORTFOLIO MANAGERS Sub-Advisor: Emerald Add the following to the information to the Other Accounts Managed table (information as of September 30, 2009): Total Number of Accounts Total Assets in the Accounts (in $ millions) Number of Accounts that base the Advisory Fee on Performance Total Assets of the Accounts that base the Advisory Fee on Performance (in $ millions) Peter J. Niedland, CFA 52 0 0 SmallCap Growth Account II Registered investment companies 1 0 0 Other pooled investment vehicles 0 0 0 0 Other accounts 51 0 0 Add the following to the information to the Ownership of Securities table (information as of September 30, 2009): Portfolio Manager Funds Managed by Portfolio Manager (list each fund on its own line) Dollar Range of Securities Owned by the Portfolio Manager Peter J. Niedland, CFA SmallCap Growth Account II none
